Administrator corruptly neglecting to oppose illegal claims against an insolvent estate is liable to an action by the party injured, but Probate Court will not reject the report of commissioners on such a suggestion.This action remaining still on the docket: (b) It was observed by The Court that the plaintiff had clearly misconceived his remedy The judge of probate, having no means of discovering that the report of commissioners is erroneous, can exercise no judicial discretion over it. If the administrator is guilty of neglect or corruption in not opposing the admission of illegal claims by the commissioners, he may be liable to an action on * his administration bond, or to a special action of the case for waste. The doings of the commissioners, not having been seasonably arrested in the manner directed by the statute, (1) are not now open to examination in this Court.We are of opinion that the plaintiff take nothing by his appeal, (c) Vide 1 Mass. T. Rep. 431